Case 3:20-cv-00495-SDD-RLB   Document 31-5   08/25/20 Page 1 of 10




                      EXHIBIT 3
        Case 3:20-cv-00495-SDD-RLB                Document 31-5   08/25/20 Page 2 of 10




                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF LOUISIANA


JENNIFER HARDING, JASMINE POGUE, OMEGA
TAYLOR, LOUISIANA STATE CONFERENCE OF
THE NAACP, and POWER COALITION FOR
EQUITY AND JUSTICE,

                        Plaintiffs,                          Case. No. 3:20-cv-00495 SDD-RLB

   v.

JOHN BEL EDWARDS, in his official capacity as
Governor of Louisiana, and KYLE ARDOIN, in his
official capacity as Secretary of State of Louisiana.

                        Defendants.




                               DECLARATION OF WILLIAM S. COOPER

        WILLIAM S. COOPER, acting in accordance with 28 U.S.C. §1746, 26(a)(2)(B), the

Federal Rules of Civil Procedure, and Rules 702 and 703, the Federal Rules of Evidence, does

hereby declare and say:

I. Introduction

        1. My name is William S. Cooper. I have a B.A. degree in Economics from Davidson

College. As a private consultant, I currently serve as a demographic expert for the Plaintiffs.

        2. I have testified at trial as an expert witness on redistricting and demographics in

federal courts in about 45 voting rights cases in 17 states, including Louisiana. My testimony in

these lawsuits almost always included a review of demographics and socioeconomic

characteristics for the jurisdictions at issue.
       Case 3:20-cv-00495-SDD-RLB             Document 31-5       08/25/20 Page 3 of 10




       3.   The attorneys for the plaintiffs asked me to review measures of socioeconomic well-

being by race and ethnicity in Louisiana, as reported in the American Community Survey (ACS)

published by the U.S. Census Bureau in 2019. In addition, plaintiffs’ counsel asked me to

examine census tract-level data relating to health risk factors and the incidence of COVID-19.

       4.   This declaration is organized as follows: Section II provides background

demographics for Louisiana. Section III provides background demographics for Baton Rouge,

where two of the three individual plaintiffs in this lawsuit reside. Section IV analyzes statewide

tract-level COVID-19 case statistics compiled by the Louisiana Department of Health since the

start of the pandemic.

II. DEMOGRAPHIC PROFILE – LOUISIANA

A. Population, Voting Age, and Citizenship by Race/Ethnicity – Louisiana 2018 ACS

       5.   The population of Louisiana is 4,659,978, of whom 32.2% are non-Hispanic Black

(“NH Black”), 5.1% are Latino, and 58.4% are non-Hispanic White (“NH White”).1

(Attachment A-2 at p. 1)

       6.   The voting age population of Louisiana is 3,562,393, of whom 31.0% are NH Black,

4.6% are Latino, and 60.8% NH White. (Attachment A-2 at p. 1).

       7.   The citizen voting age population in Louisiana is 3,459,079, of whom 1,103,078 are

African American (31.9%), 105,048 are Latino (3.0%), and 2,152,258 (62.2%) are NH White.2


1 Source: Table S0201 – SELECTED POPULATION PROFILE

https://data.census.gov/cedsci/table?q=s0201&tid=ACSSPP1Y2018.S0201&y=2018&t=400%20-
%20Hispanic%20or%20Latino%20%28of%20any%20race%29%20%28200-299%29%3A451%20-
%20White%20alone,%20not%20Hispanic%20or%20Latino%3A453%20-
%20Black%20or%20African%20American%20alone,%20not%20Hispanic%20or%20Latino%3ARace%20and%20
Ethnicity&hidePreview=true&moe=false&g=0400000US22
2 Source: Table S2901 -- CITIZEN, VOTING-AGE POPULATION BY SELECTED CHARACTERISTICS

https://data.census.gov/cedsci/table?q=voting%20age%20population&tid=ACSST1Y2018.S2901&t=Age%20and%
20Sex&vintage=2018&g=0400000US22

                                                 2
       Case 3:20-cv-00495-SDD-RLB           Document 31-5       08/25/20 Page 4 of 10




       8.    There are 720,610 persons 65 and over in Louisiana, of whom 25.0% are NH Black,

2.6% are Latino, and 70.0% are NH White. (Attachment A-2 at p. 1).

       9.    The 65 and over population represents 16.4% of the NH Black voting age

population. By comparison, the 65 and over population constitutes 23.3% of the NH White

voting age population. (Attachment A-2 at p. 1).

B. Socio-Economic Characteristics by Race/Ethnicity – 2018 ACS -- Louisiana

       10.   In Louisiana, African Americans and Latinos trail NH Whites across most key

indicators of socioeconomic well-being. This disparity is summarized in the charts in

Attachment A-1 and the table in Attachment A-2, as reported in Table S0201 from the 2018

ACS.

       11. The following items specifically compare single race NH Blacks and NH Whites,

according to the 2018 ACS:

a) Income

          • Nearly one-third (30.1%) of African Americans in Louisiana live in poverty,
       compared to 12.2% of Whites. (Attachment A-1 at p. 22 and Attachment A-2 at p. 8)

           • More than two in five (43.5%) African-American children live in poverty,
       compared to 14.1% of White children. (Attachment A-1 at p. 22 and Attachment A-2 at
       p. 8)

           • About half (49.2%) of African-American female-headed households with children
       live in poverty, compared to a 37.6% poverty rate for White female-headed households.
       (Attachment A-1 at p. 20 and Attachment A-2 at p. 8)

         • African-American median household income is $30,145, compared to $59,942 for
       White households. (Attachment A-1 at p. 14 and Attachment A-2 at p. 7)

           • Per capita income disparities in Louisiana track the disparities seen in median
       household income. African-American per capita income is $17,491, compared to White
       per capita income of $33,856. (Attachment A-1 at p. 17 and Attachment A-2 at p. 7)

          • More than one fourth (28.1%) of African-American households rely on food stamps
       (SNAP) –about three times the 8.7% SNAP participation rate of White households.
       (Attachment A-1 at p. 15 and Attachment A-2 at p. 7)

                                                3
      Case 3:20-cv-00495-SDD-RLB          Document 31-5      08/25/20 Page 5 of 10




(b) Education

         • Of persons 25 years of age and over, nearly one-fifth (19.0%) of African
      Americans have not finished high school, compared to 10.8% of their White counterparts.
      (Attachment A-1 at p. 5 and Attachment A-2 at p. 3)

         • At the other end of the educational scale, for ages 25 and over, 15.2% of African
      Americans have a bachelor’s degree or higher, compared to 28.5% of Whites.
      (Attachment A-1 at p. 5 and Attachment A-2 at p. 3)

(c) Employment

          • The Black unemployment rate (for the population over 16 years old (expressed as
      a percent of the civilian labor force)) is 9.9% – compared to a 4.5% White unemployment
      rate. (Attachment A-1 at p. 11 and Attachment A-2 at p. 5)

         • Of employed African Americans, 24.7% are in management or professional
      occupations, compared to the 39.3% rate of Whites. (Attachment A-1 at p. 13 and
      Attachment A-2 at p. 6)

         • Of employed African Americans, 29.9% are in service occupations, which is
      about twice the 14.8% rate of similarly employed Whites. (Attachment A-1 at p. 13 and
      Attachment A-2 at p. 6)

(d) Household Composition

         • Of all African American households, 36.5% contain persons living alone. Of all
      White households, 28.3% contain persons living alone. (Attachment A-1 at p. 28 and
      Attachment A-2 at p. 2)

         • Of all African American households, 14.9% are female-headed, with children
      under 18. By comparison, 4.9% of White households are female-headed with children.
      (Attachment A-1 at p. 29 and Attachment A-2 at p. 2)

(e) Home ownership

         • Fewer than half of African-American householders (46.6%) are homeowners,
      while more than three-fourths of White households (76.5%) are owner-occupied.
      (Attachment A-1 at p. 21 and Attachment A-2 at p. 9)

          • Median home value for African-American homeowners is $122,600, compared to
      the $180,700 median home value for Whites. (Attachment A-1 at p. 25 and
      Attachment A-2 at p. 9)




                                             4
        Case 3:20-cv-00495-SDD-RLB           Document 31-5       08/25/20 Page 6 of 10




(f) Health

             • About two in five African Americans (39.6%) aged 65 and over have a disability,
         compared to 37.8% of their White cohorts. (Attachment A-1 at p. 7 and Attachment A-
         2 at p. 4)

            • 7.9% of African Americans have no health insurance coverage, compared to 6.2%
         of Whites. (Attachment A-1 at p. 18 and Attachment A-2 at p. 7)

(g) Transportation/Communication

             •     About one in six African-American households (15.8%) lacks access to a
         vehicle, while 4.7% of White households are without a vehicle. (Attachment A-1 at p.
         23 and Attachment A-2 at p. 9)

             •   About 12.6% of African Americans carpool or take public transportation to
         work, compared to 7.7% of Whites. (Attachment A-1 at p. 12 and Attachment A-2 at
         p. 5)

            •     There is an 8-point Black-White gap in households with a computer,
         smartphone, or tablet – 81.9% versus 89.7%. (Attachment A-1 at p. 27 and Attachment
         A-2 at p. 9)

            •     Nearly one third (31.0%) of African American households do not have a
         broadband internet connection, compared to 17.9% of White households. (Attachment
         A-1 at p. 27 and Attachment A-2 at p. 9)

C. Incidence of COVID-19 – Louisiana (August 7, 2020 Snapshot)

         12. As of August 7, 2020, the Louisiana Department of Health reported a statewide

cumulative total of 128,746 COVID-19 cases since the onset of the pandemic. There have been

4,089 deaths attributed to COVID-19 in Louisiana. African Americans represent about half

(49.38%) of all deaths in the state.3




3 https://ldh.la.gov/Coronavirus/


                                                5
        Case 3:20-cv-00495-SDD-RLB                   Document 31-5           08/25/20 Page 7 of 10




        13. As of August 7, 2020, on a daily per capita basis, Louisiana recorded 39 cases per

100,000 residents, which was more than any other state -- and more than two and a half times the

national per capita rate of 15.4

III. DEMOGRAPHIC PROFILE – BATON ROUGE

A. Population by Race/Ethnicity and Citizen Voting Age –Baton Rouge (2014-18 ACS)

        14. Baton Rouge is the state capital and second-largest city in Louisiana. The population

of Baton Rouge is 225,362, of whom 54.8% are NH Black, 3.7% are Latino, and 36.6% are NH

White. (see Attachment B at p. 4).

        15. The citizen voting age population in Baton Rouge is 169,690, of whom 52.7% are

NH Black, 1.7% are Latino, and 41.9% are NH White.5

B. Socio-Economic Characteristics by Race/Ethnicity – Baton Rouge (2014-2018 ACS)

        16. As reported in the 5-Year 2014-2018 ACS, racial inequalities in Baton Rouge mirror

the statewide statistics (Attachment B).

C. Health Outcomes – Baton Rouge (2016 Centers for Disease Control and Prevention)

        17. The Centers for Disease Control and Prevention (CDC) has produced census tract-

level maps depicting 2015-2016 health outcomes for the voting age population for 500 U.S. cities,

including Baton Rouge.6 Attachment C is an excerpt of maps from the Baton Rouge report,

depicting the incidence of a number of disabling health conditions by tract, viz. arthritis, asthma,



4 https://www.washingtonpost.com/graphics/2020/national/coronavirus-us-cases-deaths/?itid=lk_inline_manual_14

5 Source: 2014-2018 ACS Special Tabulation
https://www.census.gov/programs-surveys/decennial-census/about/voting-rights/cvap.2018.html

6 Source: Centers for Disease Control

In addition to Baton Rouge, the following link also includes tract-level maps for, Kenner, Lafayette, New Orleans,
Lake Charles, and Shreveport: https://www.cdc.gov/500cities/map-books.htm#accordion-10-card-1



                                                         6
       Case 3:20-cv-00495-SDD-RLB             Document 31-5       08/25/20 Page 8 of 10




cancer, hypertension, high cholesterol, diabetes, kidney disease, pulmonary disease, heart disease,

and stroke.

       18.     The map of Baton Rouge in Figure 2 (below) shows the African American

population percentage by census tract. As can be discerned from the map, there is a visual

correspondence between areas with a high proportion of African Americans and the at-risk health

conditions shown in the CDC maps depicting health outcomes (Attachment C).



Figure 1       City of Baton Rouge -- Percent Black by Census Tract – 2014-2018 ACS




       19.     According to the 2014-2018 ACS, 86,857 persons (79,901 African Americans)

live in 22 Baton Rouge tracts (dark red) with Black population percentages ranging between 80%

and 99%. In October 2019, there were about 46,707 African American registered voters in these


                                                 7
        Case 3:20-cv-00495-SDD-RLB                   Document 31-5           08/25/20 Page 9 of 10




22 predominantly Black tracts.7

IV. PREDOMINANTLY BLACK TRACT-LEVEL PER CAPITA COVID-19 ANALYSIS

A. Per Capita COVID-19 Cases in 80% to 100% Black Tracts – Baton Rouge

         20.      Census tract-level COVID-19 weekly case counts compiled by the Louisiana

Department of Health between February 27, 2020 and July 29, 2020 reveal that the 80%+ Black

tracts in Baton Rouge shown in Figure 2 have a per capita case rate that is about 13% higher than

the statewide rate.8

         21.   Between February 27 and July 29, there were 2,038 cases statewide per 100,000

residents (94,954 cases), as compared to a per capita rate of 2,337 in the 22 predominantly Black

tracts in Baton Rouge (2,030 cases).

B. Per Capita COVID-19 Cases in 80% to 100% Black Tracts – Louisiana

         22.      Statewide, the predominantly Black tracts fare much worse than those in Baton

Rouge. Between February 27 and July29, 11,231 COVID-19 cases were reported in the 80% to

100% Black tracts, resulting in a per capita rate of 2,815 – about 28% higher than the statewide

rate of 2,038 cases per 100,000 residents.

         23.      Taken together (including Baton Rouge), the 80% to 100% predominantly Black

tracts have a population of 398,917 (366,482 African Americans) and about 231,156 Black

registered voters.

                                                      # #     #



7 Based on a geocoded statewide October 2019 registered voter file.

8 https://ldh.la.gov/assets/oph/Coronavirus/data/LA_COVID_TESTBYWEEK_TRACT_PUBLICUSE.xlsx

As noted in the above-referenced spreadsheet, for privacy purposes, the statewide tract data excludes case counts in
tracts with populations under 1,000:

”Tracts with an estimated 2018 population below 1,000 were not assigned case or testing counts to safeguard
privacy”

                                                          8
      Case 3:20-cv-00495-SDD-RLB            Document 31-5       08/25/20 Page 10 of 10




       Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury of the laws of the United

States that the foregoing is true and correct according to the best of my knowledge, information

and belief.

       Executed on: August 13, 2020


                                                    WILLIAM S. COOPER




                                                9
